Citation Nr: 1638469	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-32 624	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right ankle surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In that rating decision, the RO characterized the issue as entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Parkinson's disease.  However, given the circumstances of this case and the Veteran's claim form and supporting statements, the Board has recharacterized the scope of the issue more broadly, as is further discussed below.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

By way of background, on March 5, 2009, the Veteran had surgery on his right ankle at a VA facility.  The postoperative diagnosis was mass, right ankle, ganglion and lipoma.  Subsequently, the Veteran developed an infection that appears to be related to the surgery that necessitated treatment and hospitalization.  Specifically, an April 22, 2009, discharge summary reveals that the Veteran was admitted to the emergency room at the Erie VA Medical Center (VAMC) on April 10, 2009.  The primary diagnosis at that time was infected surgical wound, and according to that discharge summary, the Veteran's treatment included IV antibiotics and being seen by a podiatrist and orthopedic surgeon.

Presently, the claims file does not contain a copy of the consent form signed by the Veteran prior to the March 2009 surgery.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d) (2015).  The consent form is potentially relevant to the claim on appeal.  On remand, the Veteran's actual signed informed consent form relating to surgery must be obtained and associated with his claims file.

Furthermore, a July 14, 2009, VA neurology treatment note shows that the Veteran had "an unusual problem with apparently rapidly progressive bilateral Parkinsonism following a postoperative wound infection."  Such treatment note also states that "[t]he most likely explanation for this clinical scenario is drug-induced Parkinsonism . . . in particular citalopram."  Additionally, a June 18, 2009, private neurology letter indicates that the Veteran's Parkinsonian syndrome may have been triggered by the infection that he had.

On the Veteran's June 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran claimed entitlement to service connection for "complications of surgery performed on [his] right leg."  However, as mentioned above, the RO denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Parkinson's disease in the December 2009 rating decision.

Furthermore, on the Veteran's substantive appeal form, received in November 2012, he contends that he has tremors and Parkinson's disease as a result of the intravenous drugs given to him.  Also, in a November 2012 statement, the Veteran's representative contends that the Veteran started showing signs of Parkinson's disease after treatment and medication for his lower right leg condition and that the issue of Parkinson's is clouded with different opinions and diagnoses.

The Board notes that, with regard to Parkinson's disease, the evidence includes a variety of treatment notes, to include: a May 12, 2009, private treatment record from Corry Memorial Hospital Home Health Care showing that the Veteran had Parkinson-like symptoms; a July 28, 2009, letter from a private neurologist (Leonard J. Leone, D.O.) indicating that the Veteran has Parkinsonian syndrome; and the July 14, 2009, VA neurology note, mentioned above, showing that the Veteran has Parkinsonism.  Moreover, the Veteran was afforded VA examinations in October 2009 (for aid and attendance or housebound purposes) and November 2009 (for brain and spinal cord).  The October 2009 examiner reported a diagnosis of Parkinsonian like movement disorder while the November 2009 examiner reported that the Veteran's examination was not consistent with Parkinson's disease, but instead, that he probably has a psychiatric disorder.

The Board notes that it does not appear that podiatry treatment records from around the time of the Veteran's April 10, 2009, hospital admission are currently associated with his claims file, and thus, such records should be obtained on remand.

Additionally, the evidence indicates that records from the Social Security Administration (SSA) exist (see records received from SSA on June 22, 2009), but complete SSA records do not appear to be currently associated with the claims file.  Because SSA records could be relevant to the Veteran's claim concerning the instant appeal, complete SSA records should be requested on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Given the foregoing history of the Veteran's right ankle surgery and the subsequent issues related to Parkinson's disease, the Board has recharacterized the issue on appeal to reflect such history.  The Board finds that another VA examination is warranted in order to address the Veteran's contentions pertaining to his claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of his March 5, 2009, right ankle surgery and subsequent treatment related to such surgery; to clarify any subsequent diagnoses related to Parkinson's disease; and to determine whether or not there is a causal link between any additional disability and the right ankle surgery and treatment, and if there was any fault involved.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In light of the remand, other relevant VA and private medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated him for his right ankle and any infection and/or residuals from right ankle surgery.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

Specifically, obtain any VA podiatry records.

2.  Obtain and associate with the claims file the consent form signed by the Veteran for his March 2009 right ankle surgery.

3.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

4.  After associating any records obtained by way of the above development, arrange for the Veteran to be examined by an appropriate clinician.  The claims file should be reviewed.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

First, identify any additional disability caused by the Veteran's March 2009 right ankle surgery and VA care associated with that procedure by comparing the Veteran's condition immediately before the beginning of the treatment upon which the claim is based to the Veteran's condition after such treatment and determining whether there is a causal link between any additional disability and the procedure.  The various diagnoses pertaining to Parkinson's disease and Parkinson's-like symptoms should be considered.

Second, provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, to include opining on whether or not any disability related to the Veteran's Parkinson's disease or Parkinson's-like symptoms was caused by VA-prescribed medication, to include citalopram (Celexa).

Third, provide an opinion as to whether the identified additional disability was an event not reasonably foreseeable.  That is, was the event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

